MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                                      08/28/2017, 10:03 am
this Memorandum Decision shall not be                                            CLERK
regarded as precedent or cited before any                                    Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deborah Markisohn                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lauren Warman,                                           August 28, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1612-CR-2762
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Tom Hirschauer,
Appellee-Plaintiff.                                      Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         49G12-1607-CM-26741



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2762 | August 28, 2017               Page 1 of 6
                                Case Summary and Issue
[1]   Following a bench trial, Lauren Warman was convicted of battery causing

      bodily injury as a Class A misdemeanor. Warman appeals, raising the sole

      issue of whether the evidence is sufficient to support her conviction.

      Concluding the evidence is sufficient, we affirm.



                            Facts and Procedural History
[2]   In early July 2016, Warman lived with her mother, Melissa Davenport, and

      sister, S.W., in Warman’s home in Indianapolis. At 6:00 a.m. on July 12,

      Warman entered S.W.’s room to use S.W.’s cell phone. Warman was upset

      and explained to S.W. “she wanted to beat [Melissa] up or kill her . . . .”

      Transcript, Volume 2 at 39. Nearly thirty minutes later, Warman approached

      Melissa as Melissa went outside to her car and began screaming at her. Melissa

      described Warman as “crazed.” Id. at 11. Warman returned to the home and

      locked the door. Melissa needed to get into the home so she could gather her

      materials for work and threatened to call police. Warman then exited the home

      and began shoving and punching Melissa. Melissa responded by grabbing

      Warman’s hair and striking her. Hearing the commotion, S.W. went

      downstairs and observed the struggle. S.W. attempted to stop the fight and

      Melissa stopped striking Warman. Warman did not stop, however, and

      grabbed Melissa’s hair and threw her to the floor. S.W. again tried to end the

      fight by pulling Warman off Melissa. When Warman resisted, S.W. grabbed a



      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2762 | August 28, 2017   Page 2 of 6
      knife and began cutting Melissa’s hair to free her. Once S.W. prevailed,

      Warman grabbed more hair. At some point, Melissa was able to call 911.


[3]   At approximately 7:00 a.m., Officer Katie DeLeon with the Indianapolis

      Metropolitan Police Department arrived at the home and heard the sounds of

      females screaming inside the home. Warman, bleeding from the face, came to

      the door and allowed Officer DeLeon inside. Officer DeLeon observed Melissa

      was bleeding from the face and holding clumps of her hair in her hand. Officer

      DeLeon also observed clumps of hair scattered on the home’s floor. Warman

      was arrested.


[4]   On July 12, 2016, the State charged Warman with battery causing bodily injury

      as a Class A misdemeanor. At a bench trial, the State presented the testimony

      of Melissa, S.W., and Officer DeLeon. Warman testified on her own behalf

      and claimed self-defense. According to Warman, she approached Melissa

      outside and Melissa attempted to strike her. Warman then retreated to the

      home and shut the door. Warman then opened the door, Melissa “rushed” at

      Warman, and the two began fighting. Id. at 83. S.W. then approached the

      pair. Warman feared S.W. would get hit, so Warman grabbed Melissa’s hair

      and held her down to the ground.


[5]   Warman was found guilty as charged and the trial court entered judgment of

      conviction. This appeal ensued.



                                 Discussion and Decision

      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2762 | August 28, 2017   Page 3 of 6
                              I. Sufficiency of the Evidence
[6]   When reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh the evidence nor judge witness credibility.

      Smart v. State, 40 N.E.3d 963, 966 (Ind. Ct. App. 2015). Rather, we consider

      only the evidence supporting the judgment and any reasonable inferences

      arising from such evidence. Id. We will affirm a conviction unless “no

      reasonable fact-finder could find the elements of the crime proven beyond a

      reasonable doubt.” Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citation

      omitted).


                                           II. Self-Defense
[7]   Warman contends the evidence is insufficient to support her conviction because

      the State failed to disprove her claim of self-defense beyond a reasonable doubt.

      We disagree.


[8]   A valid claim of self-defense is a legal justification for an otherwise criminal act.

      Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002). To prevail on a claim of self-

      defense, the defendant must show she: 1) was in a place she had a right to be, 2)

      did not provoke, instigate, or willingly participate in the violence, and 3) had a

      reasonable fear of death or great bodily harm. Id. Where, as here, the conduct

      does not involve deadly force, the defendant claimant must only show that she

      was protecting herself from what she reasonably believed to be the imminent

      use of unlawful force. Dixson v. State, 22 N.E.3d 836, 839 (Ind. Ct. App. 2014),

      trans. denied. “When a claim of self-defense is raised and finds support in the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2762 | August 28, 2017   Page 4 of 6
       evidence, the State has the burden of negating at least one of the necessary

       elements.” Wilson, 770 N.E.2d at 800. Before she may claim self-defense, a

       mutual combatant or initial aggressor must withdraw from the encounter and

       communicate the intent to do so to the other person and the other person

       nevertheless continues or threatens to continue unlawful action. Id. at 801; see

       also Ind. Code § 35-41-3-2(g)(3).


[9]    The parties dispute whether Warman completely withdrew from the encounter.

       Warman argues she did not provoke the fight. She claims Melissa initiated the

       fight when she swung at her outside and Warman thereafter immediately

       retreated inside and shut the door, and only after Melissa allegedly charged at

       her did she willfully participate in the quarrel. Warman’s arguments are a

       request for this court to reweigh the evidence and reassess witness credibility,

       which we will not do. Smart, 40 N.E.3d at 966.


[10]   The evidence most favorable to the judgment establishes Warman stated to

       S.W. she wanted to hurt Melissa just before the fight ensued. Melissa testified

       Warman then approached her outside and began screaming in a “crazed”

       manner. Tr., Vol. 2 at 11. Warman then returned to the home and locked

       Melissa outside. After Melissa threatened to call the police, Warman opened

       the door and attacked Melissa. The pair then exchanged blows and Warman

       grabbed Melissa’s hair and threw her to the ground, and Warman held Melissa

       to the ground despite S.W.’s attempts to free Melissa. A reasonable fact-finder

       could find that Warman never completely withdrew from the encounter. We



       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2762 | August 28, 2017   Page 5 of 6
       conclude the State presented sufficient evidence to negate Warman’s claim of

       self-defense.



                                               Conclusion
[11]   The State presented sufficient evidence to convict Warman of battery causing

       bodily injury as a Class A misdemeanor. Accordingly, we affirm.


[12]   Affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1612-CR-2762 | August 28, 2017   Page 6 of 6